Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AND TRANSITION AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AND TRANSITION AGREEMENT (the “Amendment”) is
entered into as of November 30, 2005, between Old Dominion Electric Cooperative,
a Virginia utility aggregation cooperative (the “Cooperative”), and Daniel M.
Walker (the “Executive”).

 

Recitals:

 

A. The Cooperative and the Executive entered into an Employment and Transition
Agreement dated July 14, 2005 (the “Employment and Transition Agreement”),
pursuant to which the Cooperative and the Executive agreed on certain terms
regarding the Executive’s employment, transition to Senior Vice-President and
retirement.

 

B. The Cooperative and the Executive desire to amend the Agreement in accordance
with Section 8 thereof and under the terms and conditions set forth in this
Amendment.

 

Terms:

 

NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which each of the parties hereby acknowledges, the
parties hereby agree as follows:

 

1. Amendment to Section 2.3. In the first sentence of Section 2.3 of the
Employment and Transition Agreement, the following text is deleted: “2002 Option
Plan,”. The remainder of Section 2.3 remains in full force and effect, and is
not otherwise amended by this Amendment.

 

2. Amendment to Section 2.4. Section 2.4 of the Employment and Transition
Agreement is deleted in its entirety, and the following is substituted therefor:

 

2.4 Payments in Lieu of Options. In light of the Cooperative’s decision to
terminate its 2002 Option Plan, pursuant to which the Cooperative intended to
grant to the Executive certain options, the Cooperative agrees to make the
following payments to the Executive: (i) on the first business day following
January 1, 2006, the Cooperative shall pay to the Executive $51,000; and (ii) on
the first business day following January 1, 2007, the Cooperative shall pay to
the Executive $51,000. The payments described in this paragraph shall be reduced
by all applicable federal and state tax withholdings.

 

3. No Other Amendments. Except as set forth in this Amendment, the Employment
and Transition Agreement shall remain in full force and effect and is hereby
reaffirmed by the parties hereto.

 

4. Miscellaneous. No rights or obligations hereunder may be assigned by either
party without the prior written consent of the other, except that the
Cooperative may assign its rights and



--------------------------------------------------------------------------------

obligations hereunder to any purchaser of all or substantially all of the assets
of the Cooperative or any successors or assigns of the Cooperative by way of
acquisition, merger or consolidation of the Cooperative by, with or into any
other corporation or other entity. This Amendment shall inure to the benefit of
and be binding upon any successors and assigns of the Cooperative, including
without limitation pursuant to any acquisition, merger or consolidation of the
Cooperative by or with a new entity. If any provision of this Amendment shall to
any extent be declared invalid or legally unenforceable by a court of competent
jurisdiction, the same shall not affect in any respect whatsoever the validity
and enforceability of the remainder of this Amendment, and each provision of
this Amendment shall be valid and enforceable to the fullest extent permitted by
law. This Amendment cannot be amended, modified or supplemented in any respect
except by an agreement in writing signed by the Executive and an expressly
authorized representative of the Cooperative. This Amendment shall be governed
by, and construed in accordance with, the internal laws of the Commonwealth of
Virginia, without resort to choice-of-law principles

 

5. Legal Counsel. LeClair Ryan, a Professional Corporation, has acted as counsel
to the Cooperative in the preparation and negotiation of this Amendment. Cantor
Arkema, P.C. has acted as counsel to Executive in the preparation and
negotiation of his Amendment. The Executive acknowledges that neither the
Cooperative nor its counsel has made representations or given any advice with
respect to the tax or other consequences of this Amendment or any transactions
contemplated by this Amendment to him, and that he has been advised solely by
Cantor Arkema, P.C. with respect to such consequences. Each party agrees that he
or it has been actively advised by its respective independent counsel and that
in any construction or interpretation of this Amendment the same shall not be
construed against any party on the basis that the party was the drafter or any
other basis.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.

 

EXECUTIVE   OLD DOMINION ELECTRIC COOPERATIVE

/s/ Daniel M. Walker

--------------------------------------------------------------------------------

  By:  

/s/ Jackson E. Reasor

--------------------------------------------------------------------------------

Daniel M. Walker   Title:   President and CEO

 

2